Exhibit 10.2

CORNELL COMPANIES, INC.

 

RESTRICTED STOCK AWARD

(Time Based)

 

This Award is made effective as of [Date] (the “Date of Grant”) by CORNELL
COMPANIES, INC. (the “Company”) to                    (the “Participant”).

 

1.             Grant.

 

(a)           Shares.  Pursuant to the Company’s 2006 Equity Incentive Plan (the
“Plan”),                restricted shares (the “Restricted Shares”) of the
Company’s common stock, par value $0.001, will be issued as hereinafter provided
in the Participant’s name.  Such Restricted Shares shall be subject to certain
restrictions as hereinafter described pursuant to the Plan and this Award.

 

(b)           Issuance of Shares.  The Restricted Shares will be issued upon
acceptance hereof by the Participant.  The Restricted Shares may, in the
discretion of the Company, be issued in either book entry or certificate form
prior to any vesting hereunder.  The Participant shall have voting rights and
the right to receive dividends on the Restricted Shares.  Upon vesting, the
Company will distribute vested Shares to the Participant in a reasonable time
period in a manner to be determined by Company from time to time, which may
consist of share certificates or electronic transfer to brokerage accounts
required to be established by the Participant.  Participant agrees that
Participant may be required to open a brokerage account as directed by Company
for administration of Participants equity awards from Company.

 

(c)           Plan Incorporated.  The Participant acknowledges receipt of a copy
of the Plan, and agrees that this grant of Restricted Shares shall be subject to
all of the terms and provisions of the Plan, including future amendments
thereto, if any.

 

2.                                       Forfeiture; Vesting.  The Participant
hereby accepts the Restricted Shares when issued and agrees with respect thereto
as follows:

 

(a)           Except as may be otherwise provided in the Plan or this Award, in
the event of termination of the Participant’s employment with the Company or an
Affiliate for any reason, including but not limited to retirement, voluntary
termination, involuntary termination, death or disability, the Participant
shall, for no consideration, forfeit to the Company all Restricted Shares which
have not vested at the time of termination.

 

The Committee may, in its discretion and pursuant to the Plan, accelerate the
vesting of the Restricted Shares.

 

--------------------------------------------------------------------------------


 

(b)           The Restricted Shares shall vest as follows: twenty-five percent
(25%) of the Restricted Shares shall vest on each of the first, second, third
and fourth anniversary date of the Date of Grant.

 

3.             No Transfer.  The Restricted Shares granted hereunder are not
transferable by the Participant and may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of until after the
share are vested and distributed to the Participant.  Any such attempted
transfer or pledge shall be null and void.  Notwithstanding the foregoing
restriction, in the event any such attempted transfer or pledge shall be found
for any reason to be effective by operation or in accordance with applicable
law, the vesting requirements shall be binding upon and enforceable against any
such transferee of Restricted Shares.

 

4.             Taxes.  All distributions under this Award are subject to
withholding of all applicable taxes.  Subject to the rules as may be established
by the Committee, such withholding obligations may be satisfied through the
surrender of Shares that the Participant is otherwise entitled to under the
Plan.

 

5.             Binding.  This Award shall be binding upon and inure to the
benefit of any successor to the Company and all persons lawfully claiming under
the Participant.

 

6.             Defined Terms.  Unless otherwise specifically defined herein,
each term used herein which is defined in the Plan shall have the meaning
assigned such term in the Plan.

 

7.             Amendment; Modification.  This Award may be amended by agreement
of the Participant and the Company, without the consent of any other person. 
The Company shall have the rights of amendment and modification set forth in the
Plan.

 

8.             Governing Law.  This Award shall be governed by, and construed in
accordance with the laws of the State of Texas.

 

9.             Restrictions on Resale.  Other than the restrictions expressly
described herein, there are no additional restrictions imposed by the Plan on
the resale of vested Restricted Shares acquired under the Plan.  However, under
the provisions of the Securities Act of 1933 (the “Securities Act”) and the
rules and regulations of the Securities and Exchange Commission (the “SEC”),
resales of shares acquired under the Plan by certain officers and directors of
the Company who may be deemed to be “affiliates” of the Company must be made
pursuant to an appropriate effective registration statement filed with the SEC,
pursuant to the provisions of Rule 144 issued under the Securities Act, or
pursuant to another exemption from registration provided in the Securities Act. 
At the present time, the Company does not have a currently effective
registration statement pursuant to which such resales may be made by
affiliates.  These restrictions do not apply to persons who are not affiliates
of the Company; provided, however, that all employees are subject to the
Company’s policies against insider trading, and restrictions on resale may be
imposed by the Company from time-to-time as may be necessary under applicable
law.

 

2

--------------------------------------------------------------------------------


 

10.           Effect on Other Benefits.  Income recognized by you as a result of
the grant or vesting of Restricted Shares or dividends on your Restricted Shares
will not be included in the formula for calculating benefits under any of the
Company’s retirement and disability plans or any other benefit plans.

 

By acceptance of this Award Agreement, the Participant acknowledges acceptance
of the terms and conditions set forth herein and in the Plan.

 

 

CORNELL COMPANIES, INC.

 

PARTICIPANT

 

 

 

 

 

 


BY:


 


 


 

Name:

 Patrick N. Perrin

 

Name:

 

Title:

 Senior Vice President,

 

 

 

 Chief Administrative Officer

 

 

 

3

--------------------------------------------------------------------------------